PANAMA DREAMING INC. Edificio Torre El Cangrejo Segundo piso, Of. No2 Panama City, Panama 0823-03260 September 22, 2011 Barbara C. Jacobs Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 RE: Panama Dreaming Inc. Registration Statement on Form S-1 File No. 333-176312 Filed on August 15, 2011 Dear Ms. Jacobs: In response to your letter dated September 9, 2011, please be advised as to the following: General. 1. The text has been revised to be consistent throughout. The requested revisions have been made. Prospectus Cover Page. 2. The prospectus cover page has been revised so that all of the required information is on one page. Additionally, the excessively detailed section has been revised to provide concise disclosure as requested. 3. This section has been updated to properly reflect the amount of “Proceeds to Us” of the per-share-minimum and per-share-maximum values. Our Business, page 6. 4. Our website is not operational yet as we are only in the development phase of operations. We have only reserved a domain name and set up a splash page for now. Upon SEC effectiveness, we will develop out our website as described in the Business Section of the amended registration statement. Additionally, the amended S-1 has been revised to state the same throughout. 5. The requested information has been added to page 6. Risk Factors. General. 6.
